Exhibit 10.3

STERIS CORPORATION

RESTRICTED STOCK AGREEMENT

WHEREAS,                                               (the “Grantee”) is an
employee of STERIS Corporation, an Ohio corporation (“STERIS”), or a Subsidiary;
and

NOW, THEREFORE, pursuant to the STERIS Corporation 2006 Long-Term Equity
Incentive Plan (the “Plan”), STERIS, as of                                     
(the “Date of Grant”), hereby grants to the Grantee                             
shares of Restricted Stock (as defined in the Plan) (the “Restricted Shares”),
effective as of the Date of Grant, subject to the terms and conditions of the
Plan and the following additional terms, conditions, limitations and
restrictions.

 

1. Issuance of Restricted Shares. The Restricted Shares covered by this
Agreement shall be issued to the Grantee effective upon the Date of Grant. The
Common Shares subject to this grant of Restricted Shares shall be registered in
the Grantee’s name and shall be fully paid and nonassessable. Any certificate or
other evidence of ownership shall bear an appropriate legend referring to the
restrictions hereinafter set forth.

 

2. Documents Delivered with Agreement. STERIS has delivered to the Grantee,
along with two copies of this Agreement, the following documents: (a) a copy of
STERIS’s Policy Prohibiting the Improper Use of Material Non-Public Information
(the “Policy”); (b) a copy of the Plan and its related Prospectus; (c) two
execution copies of a Nondisclosure and Noncompetition Agreement to be entered
into between STERIS and Grantee (the “Nondisclosure Agreement”); (d) two copies
of an acknowledgement form (the “Acknowledgement Form”); and (d) a copy of
STERIS’s most recent integrated Annual Report to Shareholders and Form 10-K (the
“Annual Report”). By executing this Agreement, the Grantee acknowledges receipt
of these documents.

 

3. Restrictions on Transfer of Shares. The Common Shares subject to this grant
of Restricted Shares may not be sold, exchanged, assigned, transferred, pledged,
encumbered or otherwise disposed of by the Grantee, except to STERIS, unless the
Restricted Shares are nonforfeitable as provided in Section 4 hereof; provided,
however, that the Grantee’s rights with respect to such Common Shares may be
transferred by will or pursuant to the laws of descent and distribution. Any
purported transfer or encumbrance in violation of the provisions of this
Section 3 shall be void, and the other party to any such purported transaction
shall not obtain any rights to or interest in such Common Shares. The Company in
its sole discretion, when and as permitted by the Plan, may waive the
restrictions on transferability with respect to all or a portion of the Common
Shares subject to this grant of Restricted Shares.

 

4. Vesting of Restricted Shares. Subject to the terms of this Agreement and the
Plan (including Section 11 thereof, the rules of which shall apply to this
Agreement), all of the Restricted Shares covered by this Agreement shall become
nonforfeitable on the [                    ] anniversary of the Date of Grant if
the Grantee shall have remained in the continuous employ of STERIS or a
Subsidiary during that period.

 

5. Forfeiture of Shares. Subject to the terms of this Agreement and the Plan
(including Section 11 thereof, the rules of which shall apply to this
Agreement), the Restricted



--------------------------------------------------------------------------------

   Shares shall be forfeited if the Grantee ceases to be employed by STERIS or a
Subsidiary prior to [            ] years from the Date of Grant. In the event of
a forfeiture, the certificate(s) representing the Restricted Shares covered by
this Agreement shall be cancelled.

 

6. Dividend, Voting and Other Rights. Except as otherwise provided herein, from
and after the Date of Grant, the Grantee shall have all of the rights of a
shareholder with respect to the Restricted Shares covered by this Agreement,
including the right to vote such Restricted Shares and receive any dividends
that may be paid thereon; provided, however, that any additional Common Shares
or other securities that the Grantee may become entitled to receive pursuant to
a stock dividend, issuance of rights or warrants, stock split, combination of
shares, recapitalization, merger, consolidation, separation, or reorganization
or any other change in the capital structure of STERIS shall be subject to the
same restrictions as the Restricted Shares covered by this Agreement.

 

7. Retention of Stock Certificate(s) by STERIS. Certificates representing the
Common Shares subject to this grant of Restricted Shares, if any, will be held
in custody by STERIS together with a stock power endorsed in blank by the
Grantee with respect thereto, until those shares have become nonforfeitable in
accordance with Section 4.

 

8. Compliance with Law. STERIS shall make reasonable efforts to comply with all
applicable federal and state securities laws; provided, however, notwithstanding
any other provision of this Agreement, STERIS shall not be obligated to issue
any Common Shares pursuant to this Agreement if the issuance thereof would
result in a violation of any such law.

 

9. Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with STERIS or a Subsidiary shall not be deemed to
have been interrupted, and the Grantee shall not be deemed to have ceased to be
an employee of STERIS or Subsidiary, by reason of (i) the transfer of his or her
employment among STERIS and its Subsidiaries or (ii) a leave of absence approved
by the Board or the Committee.

 

10. Certain Determinations. Application, violation, or other interpretation of
the terms of this Agreement, the Plan, the Nondisclosure Agreement, the Policy,
any Prior Agreement, or any STERIS policy shall be determined by the Board or
the Chief Executive Officer or his delegatee or delegatees, if applicable, in
its sole discretion, and its determination shall be final and binding on the
Grantee and STERIS.

 

11. Termination of the Plan; No Right to Future Grants; No Right of Employment;
Extraordinary Item of Compensation. By entering into this Agreement, the Grantee
acknowledges: (a) that the Plan is discretionary in nature and may be suspended
or terminated by STERIS at any time; (b) that each grant of Restricted Shares is
a one-time benefit which does not create any contractual or other right to
receive future grants of Restricted Shares, or benefits in lieu of Restricted
Shares; (c) that all determinations with respect to any such future grants,
including, but not limited to, the times when the Restricted Shares shall be
granted, the number of shares subject to each grant of Restricted Shares, and
the time or times when the Restricted Shares shall become nonforfeitable, will
be at the sole discretion of STERIS; (d) that the Grantee’s participation in the
Plan shall not create a right to further employment with the Grantee’s employer
and shall not interfere with the ability of the Grantee’s employer to terminate
the Grantee’s employment relationship at any time with or without cause;
(e) that the Grantee’s participation in the Plan is voluntary; (f) that the
value of the Restricted Shares

 

2



--------------------------------------------------------------------------------

     is an extraordinary item of compensation which is outside the scope of the
Grantee’s employment contract, if any; (g) that the Restricted Shares are not
part of normal and expected compensation for purposes of any other employee
benefit plan or program of STERIS, including for purposes of calculating any
severance, resignation, redundancy, end of service, bonus, long-service, pension
or retirement benefits or similar payments; (h) that the right to earn a
nonforfeitable right to the Restricted Shares ceases upon termination of
employment for any reason except as may otherwise be explicitly provided in the
Plan or this Agreement; (i) that the future value of the shares is unknown and
cannot be predicted with certainty; and (j) that, where the Grantee’s employer
is a Subsidiary or affiliate of STERIS, the Restricted Shares have been granted
to the Grantee in the Grantee’s status as an employee of such Subsidiary or
affiliate, and can in no event be understood or interpreted to mean that STERIS
is the Grantee’s employer or that the Grantee has an employment relationship
with STERIS.

 

12. Employee Data Privacy. By entering into the Agreement, and as a condition of
this award of Restricted Shares, the Grantee consents to the collection, use and
transfer of personal data as described in this Section 12. The Grantee
understands that STERIS and its Subsidiaries hold certain personal information
about the Grantee, including, but not limited to, the Grantee’s name, home
address and telephone number, date of birth, social insurance number, salary,
nationality, job title, any shares of stock or directorships held in STERIS,
details of all Restricted Shares or other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of managing and administering the Plan (“Data”). The
Grantee further understands that STERIS and/or its Subsidiaries will transfer
Data among themselves as necessary for the purposes of implementation,
administration and management of the Grantee’s participation in the Plan, and
that STERIS and/or its Subsidiaries may each further transfer Data to any third
parties assisting STERIS in the implementation, administration and management of
the Plan (“Data Recipients”). The Grantee understands that these Data Recipients
may be located in the Grantee’s country of residence, the European Economic
Area, and in countries outside the European Economic Area, including the United
States. The Grantee authorizes the Data Recipients to receive, possess, use,
retain and transfer Data in electronic or other form, for the purposes of
implementing, administering and managing the Plan, including any transfer of
such Data, as may be necessary or appropriate for the administration of the Plan
and/or the subsequent holding of shares of stock on the Grantee’s behalf, to a
broker or third party with whom the shares acquired on exercise may be
deposited. The Grantee understands that he or she may, at any time, review the
Data, require any necessary amendments to it or withdraw the consent herein by
notifying STERIS in writing. The Grantee further understands that withdrawing
consent may affect the Grantee’s ability to participate in the Plan, at the sole
discretion of the Board or the Chief Executive Officer or its delegatee or
delegatees.

 

13. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. All terms used herein with
initial capital letters and not otherwise defined herein that are defined in the
Plan shall have the meanings assigned to them in the Plan.

 

14. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent.

 

3



--------------------------------------------------------------------------------

15. Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.

 

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Ohio, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.

 

17. Miscellaneous. Nothing contained in this Agreement shall be understood as
conferring on Grantee any right to continue as an employee of STERIS or any
Subsidiary or affiliate. STERIS reserves the right to correct any clerical,
typographical, or other error in this Agreement or otherwise with respect to
this grant. This Agreement shall inure to the benefit of and be binding upon its
parties and their respective heirs, executors, administrators, successors, and
assigns, but the Restricted Shares shall not be transferable by Grantee other
than as provided in Section 17 of the Plan.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

4



--------------------------------------------------------------------------------

The undersigned hereby acknowledges receipt of an executed original of this
Restricted Stock Agreement, together with copies of the documents noted in
Section 2 hereof, and accepts the award of Restricted Shares granted hereunder
on the terms and conditions set forth herein and in the Plan.

 

Dated:                                               
                                                                               
             [GRANTEE NAME]

Executed in the name and on behalf of STERIS at                             ,
                            , as of the              day of             ,
20    .

 

STERIS CORPORATION

BY:

 



 

Name:

 

Title:

 

5